In re Templet, Elson; — Plaintiffs); applying for writ of certiorari and/or review; to the Court of Appeal, First Circuit, No. CA93 2223; Office of Workers’ Compensation, No. 92-00212.
Writ granted. This matter is remanded to the Court of Appeal for full opinion after briefing and oral argument in light of this Court’s decision in Resweber v. Haroil Const. Co., 94-C-2708 c/w Roderick Storks v. Man*440power Temporary Services, et al, No. 94—C—3138 (La. 9/5/95), 660 So.2d 7.
LEMMON, J., concurs. This case appears to present a significant issue of the relationship between the medical condition for which the claim for benefits is made and the previous medical condition that was not reported.